OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The trial court, as affirmed by the Appellate Division, dismissed plaintiff’s claim for compensatory damages for defendant’s wrongful copying and use of plaintiff’s patient lists. On this record, we find no reason to disturb the conclusion that plaintiff’s proof of lost profits was too speculative. As the trial court stated, plaintiff "produced no hard evidence of any damage”. The court noted that plaintiff’s only proof of damages was the testimony of its accountant who "managed to *981make a great deal of his testimony baffling and elusive”, used methods in arriving at damages that "trouble[d] the court” and failed to provide the court with "any of the documents that would have reflected gross receipts for the relevant periods of time”.
Given this deficiency in plaintiffs proof, we need not address any other ground relied upon by the courts below as support for allowing only nominal damages.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum.